Upon arraignment, this appellant interposed a plea of guilty as charged in the indictment, but, notwithstanding said plea, he took this appeal from the judgment of conviction pronounced and entered in this case. His punishment *Page 670 
was fixed at imprisonment in the penitentiary for an indeterminate term.
This appeal was apparently taken for delay, as it is predicated here upon the record proper without a bill of exceptions. The record being in all things regular, the judgment of conviction in the lower court will stand affirmed.
Affirmed.